ON APPLICATION FOR REHEARING
PER CURIAM.
In this case, Thelma Rogge, the plaintiff, applied for a rehearing, and on January 5, 1931, while her application for rehearing was pending, filed a petition to withdraw said application for rehearing alleging in said petition that she had received full payment and satisfaction of the judgment therein rendered, which petition for rehearing and petition to withdraw are both pending in this court.
The defendant, Leo Cafiero, on December 13, 1930, also petitioned for a rehearing on the ground, amongst other matters, that an error made in calculation to his prejudice should be corrected, and said application is also pending in this court.
The court not being able to act satisfactorily on the petition of either party, due to the averment of the plaintiff, appellee, that the judgment had' been settled, it is ordered that this case be referred back to the district court in and for the parish of Ascension, and that testimony be taken in said district court at a time to be fixed by the district judge after notice to the plaintiff and defendant as to whether the judgment herein, has been paid and satisfied; that said testimony be taken in writing, and when taken, that said testimony be placed in the record, and the record returned to this court at Baton Rouge, all to the end that the applications of the plaintiff, appellee, and the said application of the defendant, appellant, for a rehearing may be acted on properly.
In this case, on January 26, 1931, this court entered an order herein referring this case back to the district court in order that testimony might be taken as to whether or not the judgment herein rendered had been satisfied, as will appear by reference to the said order.
On January 28, 1931, after said order had been entered, the defendant, Cafiero, filed a motion in this court to withdraw his application for a rehearing on the ground that the case had been compromised arid settled.
And it appearing now that both parties are agreed on that subject, our said order of January 26, 1931, is recalled and e.et aside and it is now ordered that the rehearing prayed for by said Leo Cafiero be withdrawn and the appeal dismissed.